DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action addresses pending claims 1-12 and 15. Claims 13-14 were cancelled, and arguments were presented in the response filed 3/23/2021. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1-8 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jun et al. (US 2014/0227631) in view of Ganguli et al. (US 2010/0102417) and Jeon et al. (US 2011/0065024).
Regarding claim 1, Jun discloses fuel cell bipolar plate (analogous: separator for a fuel cell) wherein the bipolar plate is made with a corrosion resistant coating layer (see [0016]). The coating layer is formed by depositing metal nitride buffer layer on the surface of the plate and depositing a conductive carbon layer on the buffer layer ([0028]). Jun teaches that the nitride coating and carbon coating occur in a chamber (analogous: reaction chamber) ([0053], [0055]). The relevant metal target and nitrogen gas (reactive gas) are supplied to a chamber and PECVD (plasma enhanced CVD) is performed with a voltage applied to the chamber to form a metal nitride layer on the substrate ([0053]-[0054]). Afterwards, a hydrocarbon gas or graphite target is supplied to the chamber (i.e. the same chamber) and a conductive carbon layer is deposited ([0055]). While Jun does not explicitly disclose converting the reagents in either the metal nitride or carbon coating steps into a plasma state, because Jun teaches using PECVD and applying a voltage, and teaches a plasma field (see at least Figure 4), it is consider that the method of Jun converts the reagents of the steps into a plasma state for PECVD for forming the respective coating layer.
While Jun teaches a CrN or TiN metal nitride layer made from a metal target, Jun does not explicitly disclose vaporizing a metal nitride precursor to obtain the precursor gas.
Ganguli discloses a method for depositing or forming a titanium aluminum nitride materials during a vapor deposition process (abstract). The titanium aluminum nitride is first formed by exposing a titanium precursor and nitrogen plasma to form a titanium nitride (abstract). A titanium nitride layer is first applied by a vapor deposition process (abstract). The vapor deposition process can be a plasma-enhanced CVD (PE-CVD) ([0011]). The titanium precursor gas may contain the titanium precursor such as tetrakis(dimethylamino) titanium (TDMAT), tetrakis(diethylamino) titanium (TDEAT), tetrakis(methyethylamino) titanium (TEMAT), titanium tetrachloride, or derivatives thereof ([0015]). The titanium precursor is heated (vaporized) within a range of 25-80C when used in the deposition process ([0052]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the metal precursor and the vaporizing of the metal precursor of the PECVD method of Ganguli with the PECVD method of Jun because Jun is silent to the specific details of the materials used and the involvement in the PECVD method such that the skilled artisan would have looked to Ganguli for such specific details with a reasonable expectation of success in doing so.
([0028]) for the purpose of corrosion resistance ([0016]), modified Jun does not explicitly disclose wherein the step of introducing a metal nitride coating layer-forming gas to a reaction chamber, the step of forming a metal nitride coating layer, the step of introducing a carbon layer-forming gas to the reaction chamber, and the step of forming a carbon coating layer are repeated 5 to 50 times.
Jeon discloses a separator for a fuel cell comprising a first coating layer of metal/metal nitride films (M/MNx) 405(n) and a second coating layer comprising a metal oxynitride films 430 (abstract, see Fig 7). The first coating layer 405(n) comprises a total of “n” chrome/chrome nitride films, and the number of chrome/chrome nitride films constituting the first coating layer 405(n) and n is 2-200, and preferably 5-100 ([0052]). Jeon teaches that the first coating layer of multiple alternating metal/metal nitride films lead to enhanced corrosion resistance and suppresses the formation of through-hole in the first coating layer 405(n) ([0053]). In an example, Jeon uses chrome (Cr) and teaches the reason for alternately depositing the chrome films and the chrome nitride films instead of forming the first coating layer 405(n) with a single chrome film 410 or a single chrome nitride film 420 is to prevent reduced corrosion resistance, which can occur when depositing only the chrome film 410, and to prevent reduced electrical conductivity, which can occur when depositing only the chrome nitride film 420 ([0053]). That is, Jeon teaches that repeating and having multiple alternating metal (conductive layers) and metal nitride layers, the result is improved corrosion resistance (“prevent reduced corrosion resistance”) and improved electrical conductivity (“prevent reduced electrical conductivity”).
([0016]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teaching of repeating alternating coating layers (including repeating 5-50 times) of Jeon to the carbon (conductive layer) and metal nitride coating layers of Jun for the purpose of improving corrosion resistance and electrical conductivity of the separator. In addition, it would have been obvious to one of ordinary skill in the art to select repeating within the range of 5-50 times to obtain the benefit of corrosion resistance, electrical conductivity, while balancing the manufacturing costs and time.
Regarding claim 2, modified Jun discloses all of the claim limitations as set forth above. Jun teaches CrN and TiN (chromium nitride and titanium nitride) coating layers made by PECVD ([0027]), thus in view of Ganguli which teaches precursors used in PECVD, the combination suggests using titanium nitride and chromium nitride precursors as the metal nitride precursors.
Regarding claim 3, modified Jun discloses all of the claim limitations as set forth above. Ganguli teaches the precursor is tetrakis(dimethylamino) titanium (TDMAT) ([0015]), which represented by chemical formula 1 when Me is Ti, and R1 to R8 are methyl groups (-CH3).
Regarding claim 4, modified Jun discloses all of the claim limitations as set forth above. 
While Jun teaches CrN and TiN (chromium nitride and titanium nitride) coating layers ([0027]), and Ganguli teaches the precursor is tetrakis(dimethylamino) titanium (TDMAT) ([0015]), modified Jun does not explicitly disclose the metal nitride precursor further comprising a compound represented by chemical formula 2 

    PNG
    media_image1.png
    220
    251
    media_image1.png
    Greyscale

Wherein each of R9 to R16 independently represents a substituted or non-substituted C1 to C10 alkyl group, and Me is Ti, Cr, Mo, W, Cu, or Nd.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use both nitrides (CrN and TiN) in the coating layer of Jun because Jun teaches that the nitrides are interchangeable, and one of ordinary skill in the art would have expected similar results either replacing one for the other or using a mixture of both.
Further, because Ganguli teaches the compound TDMAT (and thus chemical formula 2 where Me is Ti), Ganguli teaches the general formula used by the precursors. Therefore, when combined with Ganguli, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the same formula (TDMAT) where titanium is replaced with chromium (tetrakis(dimethylamino)chromium).
Regarding claim 5, modified Jun discloses all of the claim limitations as set forth above. Ganguli further teaches that each of the R1 to R16 represent a methyl group (CH3) (see TDMAT and the basic formula where the R groups are methyl groups).
claim 6, modified Jun discloses all of the claim limitations as set forth above. Ganguli further teaches that TDMAT is heated and vaporized within a range of 25-80C ([0052]), thus Ganguli teaches an overlapping range of vaporizing temperature. Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a temperature within the range of 50-80C of modified Jun for the purpose of obtaining a suitable vaporization of the precursor for the PECVD step.
Regarding claim 7, modified Jun discloses all of the claim limitations as set forth above. Jun teaches that nitrogen gas (N2) is used as the reactive gas in the PECVD step ([0030]).
Regarding claim 8, modified Jun discloses all of the claim limitations as set forth above. Because Jun teaches that nitrogen gas is used ([0030]), Jun teaches that N2 (nitrogen gas) is used as the reactive gas.
Regarding claim 15, modified Jun discloses all of the claim limitations as set forth above. Jun teaches that nitrogen gas (N2) is used as the reactive gas in the PECVD step ([0030]), and thus teaches the step of introducing a reactive gas and activating the plasma to carry out nitriding of a topmost layer.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jun et al. (US 2014/0227631) in view of Ganguli et al. (US 2010/0102417) and Jeon et al. (US 2011/0065024), as applied to claim 1 above, and further in view of Kim et al. (KR 10-2008-0105367, see abstract).
Regarding claim 9, modified Jun discloses all of the claim limitations as set forth above. While Jun discloses providing a carbon coating using a hydrocarbon gas ([0028], [0055]), 2H2, CH4, C6H12, C7H14, and combinations thereof.
Kim teaches a method for coating carbon thin film on material by plasma-enhanced chemical vapor deposition (PECVD) (title). Kim teaches that the reactive gas can be propane (C3H8), acetylene (C2H2), or methane (CH4) (see page 3 of translation, about 3/4ths down the page).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the reactive gas of C2H2 or CH4 used for the carbon coating of Kim with the carbon coating step as the hydrocarbon of Jun because Jun is silent to the specific reactive agent, and Kim teaches these materials are suitable for carbon coatings for PECVD operations such that the skilled artisan would have looked to Kim for such specific details with a reasonable expectation of success in doing so.

Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jun et al. (US 2014/0227631) in view of Ganguli et al. (US 2010/0102417) and Jeon et al. (US 2011/0065024), as applied to claim 1 above, and further in view of Vaartstra et al. (US 5,607,722).
Regarding claim 10, modified Jun discloses all of the claim limitations as set forth above. However, Jun does not explicitly disclose wherein the metal nitride coating layer-forming gas further comprises an inert gas and hydrogen gas. 
Ganguli teaches that the nitrogen precursor used in the vapor deposition step includes either nitrogen (N2), or a nitrogen gas plasma source including N2/H2 ([0033]). 
2 and H2 as disclosed by Ganguli with the nitrogen gas of Jun for the purpose of creating a metal nitride layer.
However, modified Jun does not explicitly disclose wherein the metal nitride coating layer-forming gas further comprises an inert gas.
Vaartstra teaches a process for depositing titanium nitride into a film onto a surface by using a CVD method (abstract). Vaartstra teaches that it is preferred that a carrier gas be used to transport the vapor used in the CVD (C2/L18-19). The inert gas includes helium or argon (C2/L19-22).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inert gas used to transport the vapor for deposition of Vaartstra with the metal nitride coating layer-forming gas of modified Jun for the purpose of carrying the gas to the desired substrate to form the layer.
Regarding claim 11, modified Jun discloses all of the claim limitations as set forth above.
However, modified Jun does not explicitly disclose wherein the carbon coating layer-forming gas further comprises inert gas.
Vaartstra teaches a process for depositing titanium nitride into a film onto a surface by using a CVD method (abstract). Vaartstra teaches that it is preferred that a carrier gas be used to transport the vapor used in the CVD (C2/L18-19). The inert gas includes helium or argon (C2/L19-22).
.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jun et al. (US 2014/0227631) in view of Ganguli et al. (US 2010/0102417) and Jeon et al. (US 2011/0065024), as applied to claim 1 above, and further in view of Izumi et al. (JP 2008-024996, see machine translation).
Regarding claim 12, modified Jun discloses all of the claim limitations as set forth above. However, modified Jun does not explicitly disclose wherein the step of forming a metal nitride coating layer is carried out at a temperature ranging from 100℃ to 200℃.
Jeon teaches that the substrate (the separator base) is at a temperature of 200C during positioning the metal and metal nitride layers ([0068]). Thus Jeon reasonably suggests depositing the metal and metal nitride layers at 200C.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the 200C substrate temperature during the metal and metal nitride depositing of Jeon with the bipolar plate and metal nitride layer of modified Jun for the purpose of forming the layers on the separator in succession.
Modified Jeon does not explicitly disclose wherein the step of forming a carbon coating layer is also carried out at a temperature ranging from 100℃ to 200℃
([0001]). The surface treatment includes a laminate 3 of diamond-like carbon film 4 and metal-containing diamond-lie carbon films 5 ([0013] see Fig 1-2). The metal-containing films include tungsten, molybdenum, chromium, or titanium ([0014]), and is thus similar to the metal nitride coating layer. The layers are formed by plasma CVD and are in a temperature range of 100-200C ([0017]). By using the alternate layer structure, the laminate increases the fatigue strength, and reduce the friction coefficient ([0019]). The alternating of the layers is not limited, but in an example includes 10 layers ([0026], see Fig 2).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the temperature range of 100-200C while forming the (carbon) layers of Izumi with the carbon layer of modified Jun for the purpose of forming the layers on the bipolar plate in succession. 

Response to Arguments
Applicant's arguments filed 3/23/2021 have been fully considered but they are not persuasive. 
Applicant argues the combination of Jun, Ganguli, and Jeon do not disclose, meet, or render obvious the limitation of “the steps of introducing a metal nitride coating layer-forming gas to a reaction chamber, forming a metal nitride coating layer, introducing a carbon layer-forming gas to the reaction chamber, and forming a carbon coating layer are repeated 5 to 50 times”. Applicant argues that Jeon does not disclose repeatedly forming a titanium nitride 
This is not considered persuasive. Jun discloses fuel cell bipolar plate wherein the bipolar plate is made with a corrosion resistant coating layer (see [0016]). The coating layer is formed by depositing metal nitride buffer layer on the surface of the plate and depositing a conductive carbon layer on the buffer layer ([0028]). That is, Jun teaches alternating a layer of conductive carbon and a layer metal nitride. Jun teaches the metal nitride layer improves corrosion resistance while not decreasing conductivity ([0043]) and the carbon coating is used to further improve conductivity while maintaining corrosion resistance ([0044] and [0046]). However, Jun does not explicitly disclose wherein the step of introducing a metal nitride coating layer-forming gas to a reaction chamber, the step of forming a metal nitride coating layer, the step of introducing a carbon layer-forming gas to the reaction chamber, and the step of forming a carbon coating layer are repeated 5 to 50 times.
Jeon discloses a separator for a fuel cell comprising a first coating layer of metal/metal nitride films (M/MNx) 405(n) and a second coating layer comprising a metal oxynitride films 430 (abstract, see Fig 7). The first coating layer 405(n) comprises a total of “n” chrome/chrome nitride films, and the number of chrome/chrome nitride films constituting the first coating layer 405(n) and n is preferably 5-100 ([0052]).
the reason for alternately depositing the chrome films and the chrome nitride films instead of forming the first coating layer 405(n) with a single chrome film 410 or a single chrome nitride film 420 is to prevent reduced corrosion resistance, which can occur when depositing only the chrome film 410, and to prevent reduced electrical conductivity, which can occur when depositing only the chrome nitride film 420 ([0053]). That is, Jeon teaches that repeating and having multiple alternating metal layers (conductive layers) and metal nitride layers (corrosion resistant layers), the result is improved corrosion resistance (“prevent reduced corrosion resistance”) and improved electrical conductivity (“prevent reduced electrical conductivity”).
That is, the metal layers (conductive layers) of Jeon are analogous to the carbon coating of Jun [because these layers are for conductivity], and the metal nitride layers of Jeon are analogous to the metal nitride layer of Jun [because these layers metal nitride layers for corrosion resistance].
Because Jeon suggests using alternating chrome layers (conductive layers) with chrome nitride layers (corrosion resistant layers) instead of a single chrome layer (conductive layer) with a single chrome nitride layer (corrosion resistant layer) for the purpose of improved corrosion resistance and electrical conductivity, Jeon clearly suggests alternating conductive layers and corrosion resistance layers to improve performance of a fuel cell separator, therefore providing motivation. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use this teaching of alternating conductive layers and corrosion resistance layers of Jeon with the conductive layer (carbon layer) and 
In addition, it would have been obvious to one of ordinary skill in the art to select repeating within the range of 5-50 times to obtain the benefit of corrosion resistance, electrical conductivity, while balancing the manufacturing costs and time.
Therefore, the combination of references renders obvious the limitation of repeating the metal nitride coating and carbon coating 5 to 50 times because Jun teaches a carbon coating (conductive layer) and metal nitride layer (corrosion resistant layer) and Jeon teaches alternating conductive layers (metal layers) and corrosion resistant layers (metal nitride layers) for improved conductivity and corrosion resistance, including repeating 5 to 50 times.
The Examiner also notes that while the arguments include that there is “no motivation to further combine and/or modify Jun, Ganguli, and/or Jeon to conceive the claimed limitation, which recites repeatedly forming a titanium nitride coating layer and a carbon coating layer” (see page 8 of the arguments), none of the claims require that the [metal] nitride coating layer is a titanium nitride coating layer. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB BUCHANAN whose telephone number is (571)270-1186.  The examiner can normally be reached on M-F 8:00-5:00 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/JACOB BUCHANAN/               Examiner, Art Unit 1725                   

/JONATHAN CREPEAU/               Primary Examiner, Art Unit 1725